Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 11/26/2020. 
Claims 1, 5, 8-10, 13-14, 16, 18-23, and 27-31 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 11/26/2020, has been entered. Claims 1, 9, 13, 18, and 20 have been amended. Claims 24-26 have been cancelled. Claims 27-31 have been newly entered. In light of Applicant’s amendments to the claims, the prior Claim Objections have been withdrawn. 

Claim Objections
	Claim 29 is objected to because of the following informalities:  the limitation “generating at least one…virtual products” should be followed by a semi-colon.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 


Claims 1, 8, 10, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja et al (US 20140222627 A1), hereinafter Kukreja, in view of Denham (US 20160292966 A1), hereinafter Denham, and further in view of Glazer et al (US 20070179867 A1), hereinafter Glazer.

Regarding claim 1, Kukreja teaches an interactive electronic on-line retail communications process for use in on-line retail shopping, comprising: 
providing a computer system with at least one display and at least one inputting device operatively connected by hard wire or wireless to a central processing unit (CPU) for interaction between a retailer and a customer comprising a user of said CPU (Kukreja: [0024], [0039] Figures 1 and 7 – “the interface 100 of FIG. 1 may be displayed on a display 2602. Computer instructions (e.g., an application) for creating the interface 100, receiving and interpreting user input, computing interaction results, and communicating with other computers and systems (via a network interface 2604) may be stored on a memory 2606 and executed on a processor 2608. A user input device 2610 accepts input from a user.” … “FIG. 1 depicts a 3D virtual store interface 100.” – As can be seen at least in Figure 7, the store is associated with the specific retailer “CVS.”); 
generating a virtual retail environment having a virtual store associated with respective retailer, on the display by means of the CPU (Kukreja: [0024-0025], Figures 1, 5, 7 – “The virtual store 100 includes a representation …of aisles of goods, a floor of the store, and walls on the borders of the store.” … “FIGS. 2 and 3 depict different, rotated views of the virtual store 100. The user may rotate the view of the store by Swiping a finger across a touchscreen, by selecting an appropriate navigational icon, or by any other means. Other navigational features (such as zoom in or zoom out) are also within the scope of the current invention. FIG. 4 depicts a “background view of the virtual store at a lower camera angle. FIG.5 depicts “ground-level” views of the virtual store that recreate an experience of a user walking down an aisle of a real store. The user may browse and select three-dimensional depictions of products and may purchase the products at a virtual terminal.” – It can be seen in the Figures that the store is associated with the respective retailer “CVS”.); 

generating at least one interactive sales avatar on the display to assist the customer in selecting at least one of the virtual products (Kukreja: [0035-0038] – “FIGS. 18-21 illustrates an avatar 1800 added to the pharmacy counter sub-store 500 (the avatar 1800 may, however, be used with any sub-store and/or with the virtual store 100). The avatar 1800 is a full or partial representation of a human. The avatar may greet the user upon entry of the virtual store 100” …  “the voice-recognition system may receive, analyze, and interpret the users request and respond, via the avatar 1800, with relevant information.”); 
wherein:
said CPU is selected from a group consisting of: a computer, laptop computer, desktop computer, portable computer, microprocessor, tablet computer, wireless computer, wired computer, netbook, internet communications device, portable networking device, electronic communications device, network communications device, cloud network communications device, electronic subscriber device, mobile phone, flip phone, camera phone, clamshell device, radio telephone, cellular phone, smart phone, tablet phone, portable media player (PMP), personal digital assistant (PDA), wireless e-mail device, handheld electronic device, mobile electronic device, virtual reality device, virtual reality headset, and combinations of any of the preceding (Kukreja: [0023] – “A software application installable on a tablet, smart phone, or other device includes a 3D isometric representation of a real-world store”); and 
said display selected from a group consisting of a screen, touch screen, touchpad, monitor, and combinations of any of the preceding (Kukreja: [0005], [0039] – “The display 2602 may be a smartphone display, tablet display, computer display, or any other such display device.” … “A user of a touchscreen-based device can 
said customer electronically transmitting information to the CPU with said inputting device (Kukreja: [0039] – “Computer instructions (e.g., an application) for …, receiving and interpreting user input, … may be stored on a memory 2606 and executed on a processor 2608. A user input device 2610 accepts input from a user.”); and 
said inputting device is selected from a group consisting of a keypad, retractable keypad, screen pad, touch pad, keyboard, retractable keyboard, keys, buttons, electronic mouse, audible input, BLUETOOTH products, verbal input device, microphone, transmitter, optical scanner, card reader, streaming device, audio tape, video tape, computer disc (CD), digital video disc (DVD), universal serial bus (USB) device, flash drive, and combinations of any of the preceding (Kukreja: [0039] – “The input device 2610… may be a voice input, a camera, and NFC interface, a (hard or soft) keyboard, a touchscreen, or any other such input device.”),
but does not teach the virtual retail environment having a shopping precinct area and plurality of virtual stores associated with respective retailers; generating a customer avatar by means of said CPU, the customer avatar configured to be controlled by a respective customer to walk in the virtual retail environment; during certain time periods, operating a treasure hunt game by: generating one or more hidden items and placing the one or more hidden items near or inside respective virtual products; inviting a plurality of the customers to search for the one or more hidden items; awarding a prize to one or more of the customers who have found a predetermined number of the one or more hidden items; each of said virtual stores has a respective location in the virtual environment; each of said virtual stores has a virtual shop front visible from the shopping precinct area as the customer avatar walks in the shopping precinct area in a vicinity of the virtual shop front; and human traffic is generated for each virtual shop by a plurality of customer avatars waling near each of each virtual shop.
	However, Denham teaches a system and method of providing a virtual shopping experience (Denham: Abstract), including:
the virtual retail environment having a shopping precinct area and plurality of virtual stores associated with respective retailers (Denham: [0054-0055], [0063], Figure 2 – “The virtual shopping experience system 10 provides a virtual shopping environment over a computerized network 14, wherein the virtual shopping environment resembles an actual shopping mall or shopping environment in the real world.” … “The virtual shopping environment includes virtual stores including virtual products and virtual objects, wherein the users navigate through 
generating a customer avatar by means of said CPU, the customer avatar configured to be controlled by a respective customer to walk in the virtual retail environment (Denham: [0057], [0063] – “The user has a custom built avatar that may walk through virtual stores in a virtual mall, in a virtual environment while looking at virtual products or objects on virtual shelves.” … “The illustrated virtual interaction environment 16 enables a user to navigate the virtual interaction environment and interact with other avatars and users.”); 
during certain time periods, operating a treasure hunt game (Denham: [0115] – “caus[ing] a media file to play when two types of virtual objects (e.g. … product and user avatar… come within a threshold distance from each other, but if the pair of objects includes a specific object or specific combination of objects, then a sound characteristic is varied with distance, thereby providing audio evidence of the existence of the specific object or combination of objects. Such could be utilized to identify a product object that is otherwise identical to other similar product objects but may trigger the grant of a prize, award, etc.” –It is understood that the existence of the hidden product/treasure hunt necessitates that it exists during at least the periods in which a user is using the system.) by:
	generating one or more hidden items and placing the one or more hidden items near or inside respective virtual products (Denham: [0115] – “caus[ing] a media file to play when two types of virtual objects (user avatar and user avatar, product and user avatar, product and product, product and store, store and accessory) come within a threshold distance from each other, but if the pair of objects includes a specific object or specific combination of objects, then a sound characteristic is varied with distance, thereby providing audio evidence of the existence of the specific object or combination of objects. Such could be utilized to identify a product object that is otherwise identical to other similar product objects but may trigger the grant of a prize, award, etc.” –It is understood that the items must necessarily have been placed in the virtual environment in order to exist in said environment.);
awarding a prize to one or more of the customers who have found a predetermined number of the one or more hidden items (Denham: [0115] – “Such could be utilized to identify a product object that is otherwise identical 
each of said virtual stores has a respective location in the virtual environment (Denham: [0054-0055], [0063], [0112],Figure 2 – “The virtual shopping experience system 10 provides a virtual shopping environment over a computerized network 14, wherein the virtual shopping environment resembles an actual shopping mall or shopping environment in the real world.” … “The virtual shopping environment includes virtual stores including virtual products and virtual objects, wherein the users navigate through the virtual stores and virtual products and objects.” … “The illustrated exemplary screenshot shows a broad overview of a virtual interaction environment 16, such as a multi-level shopping mall, including a plurality of users interacting with each other” – It can be seen in Figure 2 that each of the stores has a respective location in the virtual mall. Paragraph [0112] of Denham further supports this by reference to a storefront being an approachable location.); 
each of said virtual stores has a virtual shop front visible from the shopping precinct area as the customer avatar walks in the shopping precinct area in a vicinity of the virtual shop front (Denham: [0060], [0079], [0112], Figure 2 – “A navigable virtual environment may provide a 3D audio experience to users therein, wherein sounds virtually emanating from a virtual object (e.g. …a storefront)” … “The store creation module 50 provides a merchant the capabilities to create a virtual storefront including virtual products to be displayed therein.” – Paragraph [0112] of Denham makes further reference to each store having an entrance that can be navigated to from the ‘precinct area.’ Figure 2 illustrates storefronts visible from the ‘precinct area,’ such as the Video store in the top left.); and 
human traffic is generated for each virtual shop by a plurality of customer avatars walking near each of each virtual shop (Denham: [0063], Figure 2 – “The illustrated virtual interaction environment 16 enables a user to navigate the virtual interaction environment and interact with other avatars and users.  …virtual interaction environment 16, such as a multi-level shopping mall, including a plurality of users interacting with each other, by the use of avatars, over a computerized network. While navigating through the virtual interaction environment 16 conversations and sounds may be become louder or quieter depending on the relative location of the user's avatar.” – Figure 2 illustrates a plurality of customer avatars walking near the virtual stores.). This known technique is applicable to the process of Kukreja as they share characteristics and capabilities, namely they are directed to virtual interactive shopping environments.  

Kukreja/Denham do not specifically teach inviting a plurality of the customers to search for the one or more hidden items. However, Glazer teaches a method for a user to shop online in a 3D virtual reality setting (Glazer: Abstract), including inviting a plurality of the customers to search for the one or more hidden items (Glazer: [0056], [0070], [0080], Claim 21 – “a shopping game presenter 734 may present games to the user and a rewarder 736 may provide rewards, such as money, merchant credits, frequent flyer rewards, and the like, if the user wins the 
It would have been obvious to one of ordinary skill in the art to include in the process, as taught by Kukreja/Denham, the ability for inviting a plurality of the customers to search for the one or more hidden items, as taught by Glazer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kukreja/Denham, to include the teachings of Glazer, in order to more fully engage a user and provide positive feedback to their experience (Glazer: [0054], [0056]).

  	Regarding claim 8, Kukreja/Denham/Glazer teaches an interactive electronic on-line retail communications process in accordance with claim 1 wherein said sales avatar comprises an avatar from an electronic menu of different avatars (Kukreja: [0036] – “the user may select from a library of possible avatars and/or customize the appearance, tone, voice, or other attributes of an avatar.”).  


Regarding claim 10, Kukreja/Denham teaches an interactive electronic on-line retail communications process in accordance with claim 1 wherein: 
said sales avatar comprises a virtual salesperson selected from a group consisting of an interactive shopping avatar, an advice avatar, an actual salesperson in a GIF format, and combinations of any of the preceding (Kukreja: [0035], [0038] – “FIGS. 18-21 illustrates an avatar 1800 added to the pharmacy counter sub-store 500 (the avatar 1800 may, however, be used with any sub-store and/or with the virtual store 100). The avatar 1800 is a full or partial representation of a human. The avatar may greet the user upon entry of the virtual store 100,” … “the voice-recognition system may receive, analyze, and interpret the users request and respond, via the avatar 1800, with relevant information.”); 

said sales avatar being configured for electronically providing information about the virtual products to the customer (Kukreja: [0038], Figure 18 – “a user may speak a sentence … in which the user speaks the name of the drug for which information is requested; the Voice-recognition system may receive, analyze, and interpret the users request and respond, via the avatar 1800, with relevant information.” – As seen in Figure 18, information about a product can also be presented visually.); and 
wherein said sales avatar electronically transmits audible information spoken through a speaker of the CPU to the customer about the virtual products (Kukreja: [0036], [0038] – “a user may speak a sentence … in which the user speaks the name of the drug for which information is requested; the Voice-recognition system may receive, analyze, and interpret the users request and respond, via the avatar 1800, with relevant information.” … “the system manipulates the avatar's mouth and facial features to match the Voice responses to thereby make it appear that the avatar is speaking to the user.”).  

Regarding claim 29, the limitations of process claim 29 are closely parallel to the limitations of process claim 1, with the additional limitations of generating a foyer in the virtual retail environment, the foyer being visible to the customer entering the virtual retail environment; and generating one or more kiosks in the foyer, the kiosks being configured for promotion of a charity or product (Denham: [0054-0055], [0063], [0104], Figure 2 – “The virtual shopping experience system 10 provides a virtual shopping environment over a computerized network 14, wherein the virtual shopping environment resembles an actual shopping mall or shopping environment in the real world.” … “The virtual shopping environment includes virtual stores including virtual products and virtual objects, wherein the users navigate through the virtual stores and virtual products and objects.” … “The illustrated exemplary screenshot shows a broad overview of a virtual interaction environment 16, such as a multi-level shopping mall, including a plurality of users interacting with each other” … “The store template module 87 provides display settings, product settings, object location settings, advertisement settings, marketing capabilities, etc. for the creation and maintenance of a virtual store within the virtual environment.”– As seen in Figure 2, the storefront/displays can be understood to be kiosks, promoting products/stores.), and are rejected on the same basis.

Regarding claim 30, Kukreja/Denham/Glazer teach an interactive electronic on-line retail communications process in accordance with claim 1, wherein the prize comprises a virtual voucher for a discount of one or more selected products (Glazer: [0035], [0080] – “A cost tradeoff between the product price and the rewards earned may be presented to the user” … “a rewarder 736 may provide rewards, such as money, merchant credits, frequent flyer rewards, and the like, if the user wins the shopping game.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Glazer with Kukreja/Denham for the reasons identified above with respect to claim 1. 

Regarding claim 31, Kukreja/Denham/Glazer teach an interactive electronic on-line retail communications process in accordance with claim 1, said sales avatar is configured for lip synchronized speech, the lip synchronized speech being programmed to be accurate or to be a generic movement of a mouth of the sales avatar (Kukreja: [0035-0038] – “the face of the avatar 1800 is dynamically altered in accordance with the audio Voice track associated with the avatar to more completely create the illusion that the avatar is speaking the words contained in the audio Voice track. The audio Voice track may be analyzed, for example to determine the frequency, pitch, cadence, tone, and/or other parameters associated therewith. Based on this analysis, the mouth of the avatar may be opened more or less, take on a different shape, and/or closed entirely as the audio track is played. Different portions of the avatar's mouth may be moved for different levels of pitch; for example, a low pitch may cause the avatar's lips to take on an “O'” shape, while a high pitch may cause the avatar's lips to be drawn in a tight line.” … “the voice-recognition system may receive, analyze, and interpret the users request and respond, via the avatar 1800, with relevant information.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kukreja/Denham/Glazer, and further in view of Jones (US 20110004481 A1), hereinafter Jones. 
-4-Application Serial No. 15/962,270 
Regarding claim 5, Kukreja/Denham/Glazer teach an interactive electronic on-line retail communications process in accordance with claim 1, but does not specifically teach that said avatar comprises an animated animal. However, Jones teaches systems and methods that involve interacting with a virtual avatar, who can be a sales 
It would have been recognized that applying the known technique of an avatar comprising an animated animal, as taught by Jones, to the teachings of Kukreja/Denham/Glazer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that an avatar comprises an animated animal, as taught by Jones, into the on-line retail process of Kukreja/Denham/Glazer would have been recognized by those of ordinary skill in the art as resulting in an improved avatar that can be likable and persuasive (Jones: [0015]).


Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja/Denham/Glazer, and further in view of Siddique et al (US 20100030578 A1), hereinafter Siddique. 

Regarding claim 9, Kukreja/Denham/Glazer teach an interactive electronic on-line retail communications process in accordance with claim 1, but does not specifically teach that said sales avatar is wearing, holding, or pointing towards at least one of the virtual products. However, Siddique teaches systems and methods of immersive online shopping (Siddique: [0002]) using virtual characters, or ‘avatars’ (Siddique: [0098]), including that said sales avatar is wearing, holding, or pointing towards at least one of the virtual products (Siddique: [0213] – “Store personnel such as sales representatives and customer service representatives are represented by virtual characters that provide online assistance to the user while shopping, speak and orchestrate movements in a manner similar to real store personnel and interact with the user model. The augmented reality display table is featured by system 10 so that vendors can display their products to the customer and interact with the customer. For example, a jewelry store personnel may pick out a ring from the glass display for showing the user. …The salesperson and customer may interact simultaneously with the object 696.” – As is further seen in Figure 36, the sales representative avatar 
It would have been recognized that applying the known technique of said sales avatar wearing, holding, or pointing towards at least one of the virtual products, as taught by Siddique, to the teachings of Kukreja/Denham/Glazer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar on-line retail processes.  Further, including that said sales avatar is wearing, holding, or pointing towards at least one of the virtual products, as taught by Siddique, into the process of Kukreja/Denham/Glazer would have been recognized by those of ordinary skill in the art as resulting in an improved ability to provide social components of shopping and emulate reality (Siddique: [0006]).

Regarding claim 13, Kukreja/Denham/Glazer teaches an interactive electronic on-line retail communications process in accordance with claim 1, but does not specifically teach that each virtual retail store is selected from a group consisting of a 33virtual furniture store, a virtual hardware store, a virtual e-commerce bank, a virtual financial institution, a virtual currency exchange, and a clearance store which displays clearance items. However, Siddique teaches systems and methods of immersive online shopping (Siddique: [0002]) using virtual characters, or ‘avatars’ (Siddique: [0098]), including that said virtual retail store is selected from a group consisting of a 33virtual furniture store, a virtual hardware store, a virtual e-commerce bank, a virtual financial institution, a virtual currency exchange, and a clearance store which displays clearance items (Siddique: Claim 14, Figure 33 – “Users can collaboratively design a room or any space virtually and purchase virtual furniture, or design, build and buy furniture or other items and the corresponding real furnishings and decorations to furnish the corresponding real space.”). .). This known technique is applicable to the process of Kukreja/Denham/Glazer as they share characteristics and capabilities, namely they are directed to online retail avatars.  
It would have been recognized that applying the known technique of each virtual retail store being selected from a group consisting of a 33virtual furniture store, a virtual hardware store, a virtual e-commerce bank, a virtual financial institution, a virtual currency exchange, and a clearance store which displays clearance items as taught by Siddique, to the teachings of Kukreja/Denham/Glazer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into 

Regarding claim 14, Kukreja/Denham/Glazer teaches an interactive electronic on-line retail communications process in accordance with claim 1, but does not specifically teach that said virtual products are selected from a group consisting of virtual currency, virtual crypto coins, virtual BITCOIN currency, virtual loans, virtual mortgages, virtual banking, virtual insurance, virtual vehicles, virtual cars, virtual automobiles, virtual trucks, virtual sports utility vehicles, virtual tools, virtual garden equipment, virtual vacations, virtual holidays, virtual cruises, virtual tickets, virtual cruise tickets, virtual travel tickets, virtual tour tickets, virtual bus tickets, virtual railroad tickets, virtual airplane tickets, virtual theater tickets, virtual concert tickets, virtual furniture, and combinations of any of the preceding. However, Siddique teaches systems and methods of immersive online shopping (Siddique: [0002]) using virtual characters, or ‘avatars’ (Siddique: [0098]), including that said virtual products are selected from a group consisting of virtual currency, virtual crypto coins, virtual BITCOIN currency, virtual loans, virtual mortgages, virtual banking, virtual insurance, virtual vehicles, virtual cars, virtual automobiles, virtual trucks, virtual sports utility vehicles, virtual tools, virtual garden equipment, virtual vacations, virtual holidays, virtual cruises, virtual tickets, virtual cruise tickets, virtual travel tickets, virtual tour tickets, virtual bus tickets, virtual railroad tickets, virtual airplane tickets, virtual theater tickets, virtual concert tickets, virtual furniture, and combinations of any of the preceding (Siddique: [0189] – “FIG. 33 shows a living room scene which can be furnished by the user with furniture 654 and other components from an electronic catalogue. Users may use their model 650 to pose or perform other activities to examine the look and feel of the room, the setting and furnishing, which they may replicate in their own real rooms. This feature is further representative of ‘interactive’ catalogues”). This known technique is applicable to the process of Kukreja/Denham/Glazer as they share characteristics and capabilities, namely they are directed to online retail avatars.  
It would have been recognized that applying the known technique of said virtual products being selected from a group consisting of virtual currency, virtual crypto coins, virtual BITCOIN currency, virtual loans, virtual .
 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kukreja/ Denham/Glazer, and further in view of Crutchfield, JR. et al (US 20050177463 A1), hereinafter Crutchfield. 

Regarding claim 16, Kukreja/Denham/Glazer an interactive electronic on-line retail communications process in accordance with claim 1 comprising, upon said customer electronically purchasing, in a transaction, at least one product from the virtual products, through a virtual retail payment gateway (Kukreja: [0025], [0034] – “The user may browse and select three-dimensional depictions of products and may purchase the products at a virtual terminal.” … “The shopping sub-store 1600 may allow the user to browse products available for purchase in the virtual store 100”),
but does not teach generating an electronic audit trail with the CPU of the transaction and communications during virtual shopping including an electronic receipt and electronic visual copy and/or sound recording of the 
However, Crutchfield teaches a system and method for providing a virtual showroom for interactive electronic shopping (Crutchfield: Abstract), including:
generating an electronic audit trail with the CPU of the transaction and communications during virtual shopping including an electronic receipt and electronic visual copy and/or sound recording of the virtual shopping (Crutchfield: [0026], [0059] – “one or more types of lists can be created, such as a list of products accumulated in a virtual shopping cart. Historical lists based on past ordering and predetermined buying frequency can also be provided to the shopper.” … “A printer 8 may output information to the shopper. For instance, the printer may print …receipts for payment, or other shopping information.”); 
printing said audit trail on a printer (Crutchfield: [0059-0060], Figure 4 – “A printer 8 may output information to the shopper.” – Figure 4 illustrates that output devices 6-8 are connected to the computer. … “The printer 8 may print the product receipt at the terminal printer 8.”);
wherein said computer system includes said printer operatively connected by hard wire or wireless to said CPU (Crutchfield: [0059], Figure 4 – “A printer 8 may output information to the shopper.” – Figure 4 illustrates that output devices 6-8 are connected to the computer – Figure 4 illustrates the printer being connected to said CPU by hardwire.).  
It would have been obvious to one of ordinary skill in the art to include in the interactive electronic on-line retail communications method, as taught by Kukreja/Denham/Glazer, the ability for generating an electronic audit trail with the CPU of the transaction and communications during virtual shopping including an electronic receipt and electronic visual copy and/or sound recording of the virtual shopping; printing said audit trail on a printer; wherein said computer system includes said printer operatively connected by hard wire or wireless to said CPU, as taught by Crutchfield, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kukreja/Denham/Glazer to include the teachings of Crutchfield, in order to allow users to see historical or predetermined ordering patterns (Crutchfield: [0009]).

Claims 18, 21, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja/ Denham/Glazer, and further in view of Gettman et al (US 20050021472 A1), hereinafter Gettman. 

Regarding claim 21, Kukreja/Denham/Glazer teach an interactive electronic on-line retail communications process in accordance with claim 1, but do not teach that at least one of the virtual stores is configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores depends on a location of the virtual store in the virtual retail environment. However, Gettman teaches a three-dimensional virtual environment with virtual buildings/display windows (Gettman: Abstract), such as a virtual shopping mall (Gettman: [0107]), in which users may shop inside virtual stores (Gettman: [0106]), including that at least one of the virtual stores is configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores depends on a location of the virtual store in the virtual retail environment (Gettman: [0102], [0104], [0213] – “indicate the relative popularity of neighborhoods, streets and windows and would also assist window owners or tenants to determine the effect of a change in their display or to assess the advantage of paying more “rent' or a higher “purchase price' for a display window in a busier, more popular part of the city.” … “Streets and neighborhoods may be assigned names to assist in navigation for the viewer and to facilitate the Sale or rental of prime locations.” … “The value of a particular display window is thus driven by a combination of location, proximity to popular content owners or other relevant brands, and traffic Volume.” – It is understood that rental price is higher in popular/prime/high-traffic locations.). This known technique is applicable to the process of Kukreja/Denham/Glazer as they share characteristics and capabilities, namely they are directed to virtual shopping environments.  
It would have been recognized that applying the known technique of at least one of the virtual stores being configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores depends on a location of the virtual store in the virtual retail environment, as taught by Gettman, to the teachings of Kukreja/Denham/Glazer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar processes.  Further, including that at least one of the virtual stores is configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores depends on a location of the virtual store in the virtual retail environment, as taught by Gettman, into the process of Kukreja/Denham/Glazer would have been recognized by 

Regarding claim 23, Kukreja/Denham/Glazer teach an interactive electronic on-line retail communications process in accordance with claim 1, but do not teach that at least one of the virtual stores is configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores depends on the human traffic to which the at least one virtual store is exposed to in the virtual environment. However, Gettman teaches a three-dimensional virtual environment with virtual buildings/display windows (Gettman: Abstract), such as a virtual shopping mall (Gettman: [0107]), in which users may shop inside virtual stores (Gettman: [0106]), including that at least one of the virtual stores is configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores depends on the human traffic to which the at least one virtual store is exposed to in the virtual environment (Gettman: [0102], [0172], [0213] – “indicate the relative popularity of neighborhoods, streets and windows and would also assist window owners or tenants to determine the effect of a change in their display or to assess the advantage of paying more “rent' or a higher “purchase price' for a display window in a busier, more popular part of the city.” … “Statistical or activity log information indicates which virtual display windows are visited by a particular user. When such information is aggregated for all users, it indicates the amount of navigation traffic that is received for each virtual display window. A city server may use such traffic information to determine prices for tenant leases of the right to display content in a particular region, block, building or window.” … “The value of a particular display window is thus driven by a combination of location, proximity to popular content owners or other relevant brands, and traffic Volume.” – It is understood that rental price is higher in popular/prime/high-traffic locations.). This known technique is applicable to the process of Kukreja/Denham/Glazer as they share characteristics and capabilities, namely they are directed to virtual shopping environments.  
It would have been recognized that applying the known technique of at least one of the virtual stores being configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores depends on the human traffic to which the at least one virtual store is exposed to in the virtual environment, as taught by Gettman, to the teachings of Kukreja/Denham/Glazer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar processes.  Further, including that at least one of the virtual stores is configured to be rented by a respective 

Regarding claim 27, Kukreja/Denham/Glazer teach an interactive electronic on-line retail communications process in accordance with claim 1, but do not teach that at least one of the virtual stores is configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores is a percentage of a sale of every item sold in said at least one of the virtual stores.
However, Gettman teaches a three-dimensional virtual environment with virtual buildings/display windows (Gettman: Abstract), such as a virtual shopping mall (Gettman: [0107]), in which users may shop inside virtual stores (Gettman: [0106]), including that:
at least one of the virtual stores is configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores is a percentage of a sale of every item sold in said at least one of the virtual stores (Gettman: [0129], Claim 9 – “the virtual space may be used in an analogous way to any property space and new properties can be sold or leased, ground rents and service charges imposed, …service charges imposed, … administration charge made for sales” … “providing a portion of the payment to an owner or operator of a universe server.”). This known technique is applicable to the process of Kukreja/Denham/Glazer as they share characteristics and capabilities, namely they are directed to virtual reality shopping environments.  
It would have been recognized that applying the known technique of at least one of the virtual stores being configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores being a percentage of a sale of every item sold in said at least one of the virtual stores, as taught by Gettman, to the teachings of Kukreja/Denham/Glazer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that at least one of the virtual stores is configured to be rented by a respective retailer and a rental price of the at least one of the virtual stores is a percentage of a sale of every item sold in said at least one of the virtual stores, as taught by Gettman, into the process of Kukreja/Denham/Glazer would have been 


Regarding claim 18, the limitations of process claim 18 are closely parallel to the limitations of process claim 27 and are rejected on the same basis. 
-9-Application Serial No. 15/962,270 
a rental price of the at least one of the virtual stores depends on the size of the virtual store in the virtual retail environment.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kukreja/Denham/Glazer/Gettman, in view of Jones. 

	Regarding claim 19, Kukreja/Denham/Glazer/Gettman teach an interactive electronic on-line retail communications process in accordance with claim 18, but do not teach that said sales avatar comprises an animated animal.
However, Jones teaches systems and methods that involve interacting with a virtual avatar, who can be a sales assistant (Jones: [0003-0004]), including that said sales avatar comprises an animated animal (Jones: [0014], [0020] – “An avatar is …a computer-generated two-or three-dimensional representation generally of a person, animal or object. An avatar can take the appearance of anything the creator desires such as … an animated character, … an animal” … “With respect to the movement of the avatar around the virtual space, realistic avatar movement can be achieved through high quality computer animation”). This known technique is applicable to the on-line retail process of Kukreja/Denham/Glazer/Gettman as they share characteristics and capabilities, namely they are directed to retail avatars.  
It would have been recognized that applying the known technique of an sales avatar comprising an animated animal, as taught by Jones, to the teachings of Kukreja/Denham/Glazer/Gettman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that said sales avatar comprises an animated animal, as taught by Jones, into the on-line retail process of Kukreja/Denham/Glazer/Gettman would have been recognized by those of ordinary skill in the art as resulting in an improved avatar that can be likable and persuasive (Jones: [0015]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kukreja/Denham/Glazer/Gettman, in view of High et al (US 20180047093 A1), hereinafter High. 

Regarding claim 22, Kukreja/Denham/Glazer teach an interactive electronic on-line retail communications process in accordance with claim 1, wherein each of the virtual stores is associated with a respective size (Kukreja: [0005], Figures 1 and 5 – “Embodiments of the current invention relate to an isometric three-dimensional representation of a store” – As seen in Figures 1 and 5, the virtual store has a defined size/shape and layout.); 
but do not teach that at least one of the virtual stores is configured to be rented by a respective retailer; and a rental price of the at least one of the virtual stores depends on the size of the virtual store in the virtual retail environment. 
However, Gettman teaches a three-dimensional virtual environment with virtual buildings/display windows (Gettman: Abstract), such as a virtual shopping mall (Gettman: [0107]), in which users may shop inside virtual stores (Gettman: [0106]), including that at least one of the virtual stores is configured to be rented by a respective retailer (Gettman: [0058] – “offering the display windows in the virtual space for rent to potential rights owners in the form of business and commercial enterprises.”); and 
a rental price of the at least one of the virtual stores is determined (Gettman: [0102], [0104], [0213] – “indicate the relative popularity of neighborhoods, streets and windows and would also assist window owners or tenants to determine the effect of a change in their display or to assess the advantage of paying more “rent' or a higher “purchase price' for a display window in a busier, more popular part of the city.” … “Streets and neighborhoods may be assigned names to assist in navigation for the viewer and to facilitate the Sale or rental of prime locations.” … “The value of a particular display window is thus driven by a combination of location, proximity to popular content owners or other relevant brands, and traffic Volume.”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Kukreja/Denham/Glazer, the ability for at least one of the virtual stores being configured to be rented by a respective retailer; and a rental price of the at least one of the virtual stores being determined, as taught by Gettman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the 
However, Kukreja/Denham/Glazer /Gettman do not teach that a price of the at least one of the virtual stores depends on the size of the virtual store in the virtual retail environment. 
High teaches a virtual 3D storefront (High: Abstract), including that a price of the at least one of the virtual stores depends on the size of the virtual store in the virtual retail environment (High: [0021] – “The price of the virtual store front 10 may be determined based on size of the virtual store front, based on the amount of virtual products that will be displayed and sold in the virtual store front, and the like.”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Kukreja/Denham/Glazer /Gettman, the ability for a price of the at least one of the virtual stores to depend on the size of the virtual store in the virtual retail environment, as taught by High, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kukreja/Denham/Glazer /Gettman, to include the teachings of High, in order to allow elements within the virtual store to be tailored to the retailer’s desire (High: [0020]).

Claims 20 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kukreja/Denham/Glazer/Gettman, in view of Siddique. 

	Regarding claim 20, Kukreja/Denham/Glazer/Gettman teach an interactive electronic on-line retail communications process in accordance with claim 18 wherein: said sales avatar comprises an avatar with lip synchronized speech (Kukreja: [0035-0038] – “The avatar may greet the user upon entry of the virtual store 100,” … “the face of the avatar 1800 is dynamically altered in accordance with the audio Voice track associated with the avatar to more completely create the illusion that the avatar is speaking the words contained in the audio Voice track. The audio Voice track may be analyzed, for example to determine the frequency, pitch, cadence, tone, and/or other parameters associated therewith. Based on this analysis, the mouth of the avatar may be opened more or less, 
However, Siddique teaches systems and methods of immersive online shopping (Siddique: [0002]) using virtual characters, or ‘avatars’ (Siddique: [0098]), including that each said virtual retail store is selected from a group consisting of a 33virtual furniture store, a virtual hardware store, a virtual e-commerce bank, a virtual financial institution, a virtual currency exchange, and a clearance store which displays clearance items (Siddique: Claim 14, Figure 33 – “Users can collaboratively design a room or any space virtually and purchase virtual furniture, or design, build and buy furniture or other items and the corresponding real furnishings and decorations to furnish the corresponding real space.”). This known technique is applicable to the process of Kukreja/Denham/Glazer/Gettman as they share characteristics and capabilities, namely they are directed to online retail avatars.  
It would have been recognized that applying the known technique of each virtual retail store being selected from a group consisting of a 33virtual furniture store, a virtual hardware store, a virtual e-commerce bank, a virtual financial institution, a virtual currency exchange, and a clearance store which displays clearance items as taught by Siddique, to the teachings of Kukreja/Denham/Glazer/Gettman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar on-line retail processes.  Further, including that each virtual retail store is selected from a group consisting of a 33virtual furniture store, a virtual hardware store, a virtual e-commerce bank, a virtual financial institution, a virtual currency exchange, and a clearance store which displays clearance items, as taught by Siddique, into the process of Kukreja/Denham/Glazer/Gettman would have been recognized by those of ordinary skill in the art as resulting in an improved ability to provide social components of shopping and emulate reality (Siddique: [0006]).

Regarding claim 28, Kukreja/Denham/Glazer/Gettman teach an interactive electronic on-line retail communications process in accordance with claim 18, wherein: 
said sales avatar comprises a virtual salesperson selected from a group consisting of an interactive shopping avatar, an advice avatar, an actual salesperson in a GIF format, and combinations of any of the preceding (Kukreja: [0035], [0038] – “FIGS. 18-21 illustrates an avatar 1800 added to the pharmacy counter sub-store 500 (the avatar 1800 may, however, be used with any sub-store and/or with the virtual store 100). The avatar 1800 is a full or partial representation of a human. The avatar may greet the user upon entry of the virtual store 100,” … “the voice-recognition system may receive, analyze, and interpret the users request and respond, via the avatar 1800, with relevant information.”); 
said interactive shopping avatar comprising a female shopping avatar, male shopping avatar, or animated animal (Kukreja: [0035], Figure 18 – “The avatar may be modeled after a real-world person, be computer-generated, or any combination of the two.” – As can be seen in Figure 18, the avatar can be a male.); and 
said sales avatar being configured for electronically providing information about the virtual products to the customer (Kukreja: [0038], Figure 18 – “a user may speak a sentence … in which the user speaks the name of the drug for which information is requested; the Voice-recognition system may receive, analyze, and interpret the users request and respond, via the avatar 1800, with relevant information.” – As seen in Figure 18, information about a product can also be presented visually.); and 
wherein said sales avatar electronically transmits audible information spoken through a speaker of the CPU to the customer about the virtual products (Kukreja: [0036], [0038] – “a user may speak a sentence … in which the user speaks the name of the drug for which information is requested; the Voice-recognition system may receive, analyze, and interpret the users request and respond, via the avatar 1800, with relevant information.” … “the system manipulates the avatar's mouth and facial features to match the Voice responses to thereby make it appear that the avatar is speaking to the user.”),
but do not teach said sales avatar on said display wearing, holding, or pointing toward at least one of the virtual products.
However, Siddique teaches systems and methods of immersive online shopping (Siddique: [0002]) using virtual characters, or ‘avatars’ (Siddique: [0098]), including that said sales avatar is wearing, holding, or pointing towards at least one of the virtual products (Siddique: [0213] – “Store personnel such as sales representatives and 
It would have been recognized that applying the known technique of said sales avatar wearing, holding, or pointing towards at least one of the virtual products, as taught by Siddique, to the teachings of Kukreja/Denham/Glazer/Gettman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar on-line retail processes.  Further, including that said sales avatar is wearing, holding, or pointing towards at least one of the virtual products, as taught by Siddique, into the process of Kukreja/Denham/Glazer/Gettman would have been recognized by those of ordinary skill in the art as resulting in an improved ability to provide social components of shopping and emulate reality (Siddique: [0006]).


Response to Arguments
	Applicant’s arguments filed 11/26/2020 have been fully considered.

Prior Art Rejections
Applicant argues (Remarks Page 16) that Denham fails to teach newly amended limitations of “generating…hidden items and placing the …items,” as well as “inviting…customers to search for the …hidden items.” Examiner respectfully disagrees. While reference Glazer is now being relied upon to teach the “inviting” step, as addressed in the above rejection, Denham teaches generating one or more hidden items and placing the one or more hidden items near or inside respective virtual products, by teaching the ability for customers to search for 

	Applicant further argues (Remarks pages 17-18) that cited prior art does not teach newly amended limitations in claim 18, specifically the “generating a foyer” and “generating…kiosks” steps. Examiner respectfully disagrees, noting that the cited prior art, such as addressed in Claim 1, teach the generation and presentation of a shopping precinct area, understood to be a foyer/lobby, in which storefront/kiosks are presented with which customers may interact.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/T.J.S./Examiner, Art Unit 3625  

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684